FITZGERALD, J.
In Matter of Abraham v. Goldberg, 6 Misc. Rep. 43, 25 N. Y. Supp. 1113, the attention of the learned court seems not to have been directed to the question of public policy, and the demurrer herein must be sustained, for the reason that the agreement attempted to be made was void under well-settled authority. Knauss v. Krueger Brewing Co., 142 N. Y. 70, 36 N. E. 867; Carman v. Beach, 63 N. Y. 97; Robinson v. Clock, 38 App. Div. 67, 55 N. Y. Supp. 976; Auerbach v. Curie, 119 App. Div. 175, 104 N. Y. Supp. 233.
Demurrer sustained, with costs.